United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.J., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
JESSE BROWN VA MEDICAL CENTER,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 21-0020
Issued: October 22, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On October 7, 2020 appellant, through counsel, filed a timely appeal from an August 21,
2020 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish a right foot condition
causally related to the accepted October 19, 2018 employment incident.
FACTUAL HISTORY
On November 2, 2018 appellant, then 49-year-old a medical support assistant, filed a
traumatic injury claim (Form CA-1) alleging that on October 19, 2018 a large wooden panel from
under the sink fell off and hit her right shin, slid down her right leg, and landed on top of her right
foot. She stated that she had several moderate to severe contusions from the top of her right shin
down her right leg. On the reverse side of the claim form, appellant’s supervisor acknowledged
that appellant was injured in the performance of duty. Appellant did not stop work.
In support of her claim, appellant submitted a January 4, 2019 report by Dr. Tara Sakevich,
a podiatrist. Dr. Sakevich noted appellant’s history of injury that on October 19, 2018 the bottom
of a sink slid down her leg and landed on the instep of her right foot and caused her pain, burning,
and tingling. Appellant stated that continued weight bearing and activity increased her symptoms.
Dr. Sakevich noted that an x-ray of appellant’s foot showed no recent fracture or dislocation, and
a magnetic resonance imaging (MRI) scan on November 16, 2018 showed a right foot type II
accessory navicular which demonstrated mild edema and a subtle nondisplaced fracture, mild
osteoarthritis of the MTP joint with mild hallux valgus, and atrophy of the abductor digiti minimi
muscle. She assessed appellant’s condition as crush neuropraxia of common peroneal and
fibromyalgia.
On January 4, 2019 Dr. Michael Czurylo, a podiatrist, opined that appellant could return
to work full time with limitations, and could likely return to work without limitations on
February 4, 2019.
OWCP received a progress note dated January 24, 2019 from Dr. Lawrence Marczak, a
podiatrist. Dr. Marczak noted Dr. Skevich’s previous diagnoses and indicated that appellant’s
electromyogram showed no abnormalities.
OWCP received a report dated March 11, 2019 from Dr. Huan J. Chang, a rheumatology
specialist. Dr. Chang stated that appellant recently suffered an injury which required her to wear
a hard boot which has aggravated her fibromyalgia. He opined that it was very possible that
appellant’s foot injury and the hard boot exacerbated her fibromyalgia.
Appellant also submitted an undated report, received on March 26, 2019, from Dr. Czurylo
in which he stated that appellant’s injury on October 19, 2018 exacerbated her fibromyalgia
condition.
In a development letter dated January 22, 2020, OWCP advised appellant that her claim
had been reopened and additional factual and medical evidence was necessary to establish her
claim. Specifically, it indicated that appellant did not establish that she actually experienced the
incident or employment factor alleged to have caused injury and a physician ’s opinion as to how

2

her injury resulted in the condition diagnosed had not been provided. OWCP also attached a
questionnaire for her completion. It afforded appellant 30 days to submit the necessary evidence.
In a separate development letter of even date, OWCP requested additional medical
evidence from Dr. Chang establishing appellant’s pre-injury baseline of her fibromyalgia
condition. It requested that he provide an explanation of the physiological process as to how the
date of injury events worsened the preexisting fibromyalgia and a detailed medical report
explaining whether this was temporary or permanent aggravation of her preexisting conditions.
By decision dated February 24, 2020, OWCP accepted that the October 19, 2018 incident
occurred as alleged, but denied appellant’s claim finding that causal relationship had not been
established.
In a letter dated March 3, 2020, appellant, through counsel, requested a telephonic hearing
before a representative of OWCP’s Branch of Hearings and Review. The hearing was held on
June 10, 2020.
OWCP thereafter received a series of progress notes from the employing establishment
medical clinic. In a report dated October 19, 2018, Dr. Scott Sorensen, a Board-certified
diagnostic radiology specialist, related that x-ray of appellant’s foot revealed no evidence of an
acute fracture or dislocation. He noted that appellant’s previous conditions of mild hallux valgus
deformity, or bunion, and mild degenerative changes remained unchanged. In addition,
Dr. Sorensen noted that the appellant had a type II accessory navicular bone, or extra bone. He
diagnosed appellant with a minor abnormality.
In a report dated November 16, 2018, Dr. Antonella Lostumbo, a radiology specialist,
indicated that an MRI scan of appellant’s right foot revealed mild edema and a subtle nondisplaced
fracture. She stated that the appellant had a mild first metatarsophalangeal joint space narrowing
with a mild hallux valgus deformity and periarticular spurring as noted on prior radiographs.
Dr. Lostumbo also diagnosed her with mild flexion deformities of the lesser toes and a small cyst.
In a report dated June 6, 2019, Dr. Yousef M. Yasin, a Board-certified diagnostic radiology
specialist, noted that x-ray of appellant foot found no acute fracture or malalignment. He found a
mild valgus deformity with a first MPT joint angle of 17 degrees. Dr. Yasin diagnosed the
appellant with an abnormality.
In a report dated August 7, 2019, Dr. Lostumbo, found the appellant had a small amount
of posterior tibiotalar and talocalcaneal fluid as well as retrocalcaneal fluid. She also noted there
was a mild subcutaneous edema about the ankle. Dr. Lostumbo related the appellant had a mild
edema in the flexor halluces longus and peroneal brevis muscles and a mild Achilles paratenonitis,
and she listed appellant’s diagnosis as a minor abnormality.
OWCP also received an additional series of progress notes. In a note dated November 5,
2018, Dr. Megan Rae Leahy, a podiatrist, related that appellant had throbbing pain that had been
worsened since her injury. She noted that appellant was previously diagnosed with fibromyalgia.
Dr. Leahy diagnosed her with a crush injury or bone bruising and found no fractures or
dislocations. She ordered an MRI scan to further evaluate soft tissue/bone injury. Dr. Leahy also
ordered a CAM boot and instructed appellant to wear it at all times.
3

In a note dated November 26, 2018, Dr. Michael Oster, a podiatrist, related that appellant
had noticed a knot with some swelling and bruising of her right foot. Appellant stated that her
previous treatment had helped temporarily but continued weight bearing and activity made her
pain worse. Dr. Oster noted that there was no fracture or dislocation; however, the MRI scan found
soft tissue injury and a bone edema. He ordered compression stockings and a CAM boot.
In a note dated December 20, 2018, Dr. Kristopher M. Lopez, a Board-certified podiatric
surgery specialist, related that appellant was in immediate pain. He noted appellant had no
fractures or dislocations. Dr. Lopez ordered compression stockings, and provided an injection for
pain relief, and a soft cast for her right leg.
In a note dated January 14, 2019, Dr. Chang related that appellant was seen for a
fibromyalgia follow up. He noted appellant’s complaint that the cold weather worsened her pain.
On March 26, 2019 Dr. Lopez noted that appellant related that her condition had only
improved 20 percent since October 2018. He instructed her to have limited activity and continue
wearing compression stockings. In addition, appellant was instructed to continue physical therapy.
In a note dated June 6, 2019, Dr. Oster related that appellant had a stabbing pain in her
midfoot which occurred twice daily. He indicated that appellant could be having some posttraumatic arthritis in her midfoot joint from the traumatic event.
In notes dated July 2 and 30, 2019 from Dr. Luke Kovatch, a podiatrist, related that
appellant had stabbing pain in the midfoot that occurred once or twice daily. Dr. Kovatch stated
that her symptoms are a combination of midfoot joint inflammation and arthritis and neuritis
resulting from the injury. In an addendum report dated August 9, 2019, he related that appellant’s
August 6, 2019 right ankle MRI scan did not reveal any real change. Dr. Kovatch noted diagnoses
of right ankle mild Achilles paratenonitis, and no significant change in mild high T2 signal/edema
in a type II accessory navicular which was nonspecific, and maybe secondary to abnormal stress
response.
On August 5, 2019 Dr. Chang related that appellant’s feet were painful and that she had
stiffness everywhere. He also stated that she had plantar fasciitis and flat feet.
In a report dated December 9, 2019, Dr. Chang related that appellant had been under his
care for over 10 years. During that time, appellant’s condition had waxed and waned but her
arthritis and pain had improved to the point that she co uld return to work in September 2018.
Dr. Chang related that in October 2018 a panel of wood fell on her foot, which fractured her foot
and required that she wear a boot for several weeks. Appellant then developed an imbalance in
her body and was unable to the boot for the full period, and therefore required a longer period of
time to recover from the injury. Dr. Chang also noted that appellant had to quit her job to fully
recuperate.
By decision dated August 21, 2020, an OWCP hearing representative affirmed the
February 24, 2020 decision. She found that appellant had not established that her diagnosed right
foot conditions were causally related to the accepted employment incident.

4

LEGAL PRECEDENT
An employee seeking benefits under FECA 3 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of th e United
States within the meaning FECA, that the claim was timely filed within the applicable time
limitation period of FECA, 4 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury. 5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease. 6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time, place, and in the manner alleged. The second component is whether the employment incident
caused a personal injury and can be established only by medical evidence. 7
The medical evidence required to establish causal relationship between a claimed specific
condition and an employment incident is rationalized medical opinion evidence. 8 The opinion of
the physician must be based on a complete factual and medical background of the employee, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and specific employment factors
identified by the employee. 9
In any case where a preexisting condition involving the same part of the body is present
and the issue of causal relationship, therefore, involves aggravation, acceleration, or precipitation,

3

Supra note 2.

4

F.H., Docket No.18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
5

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
6

P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

T.H., Docket No. 19-0599 (issued January 28, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).
8

S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019); Robert G.
Morris, 48 ECAB 238 (1996).
9

T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 18-0366 (issued January 22, 2020);
Victor J. Woodhams, 41 ECAB 345, 352 (1989).

5

the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.10
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a right foot
condition causally related to the accepted October 19, 2018 employment incident.
Appellant submitted progress reports from a number of treating podiatrists at the
employing establishment medical clinic, which noted diagnoses including right foot accessory
navicular with mild edema, subtle nondisplaced fracture, mild osteoarthritis of the MTP joint with
mild hallux valgus, atrophy of the abductor digiti minimi muscle, crush neuropraxia of the
common peroneal, and fibromyalgia. These reports provided no opinion regarding the cause of
the diagnosed conditions. The Board has held that medical evidence that does not offer an opinion
regarding the cause of an employee’s condition or disability is of no probative value on the issue
of causal relationship.11 These reports are therefore insufficient to establish appellant’s claim.
In an undated letter received on March 26, 2019, Dr. Czurylo indicated that appellant’s
injury on October 19, 2018 exacerbated her fibromyalgia condition. OWCP received a note dated
June 6, 2019 from Dr. Oster wherein he related that appellant could be having some post-traumatic
arthritis in her midfoot joint from the traumatic event, and notes dated July 2, and 30, 2019 from
Dr. Kovatch which stated that appellant’s symptoms are a combination of midfoot joint
inflammation and arthritis and neuritis resulting from the injury. Although these notes indicated
that the October 19, 2018 incident could be a contributing factor to appellant’s diagnosed right
foot conditions, they did not explain how the accepted incident would have physiologically caused
the diagnosed conditions. The Board has held that generalized statements do not establish causal
relationship as they are unsupported by adequate medical rationale explaining the
pathophysiologic mechanism by which the accepted employment duties caused, aggravated, or
accelerated the employee’s diagnosed medical conditions. 12 These reports are, therefore,
insufficient to establish appellant’s claim.
OWCP also received several reports from Dr. Chang, a rheumatologist. In a report dated
March 11, 2019, Dr. Chang stated that it was very possible that appellant’s foot injury and the hard
boot she was treated with exacerbated her fibromyalgia. In a letter note December 9, 2019, he
explained that appellant had been under his care for the past 10 years. Dr. Chang related that
appellant had returned to work in September 2018, but in October a panel of wood fell on her foot
and fractured her foot. He related that the fracture required appellant to wear a boot for several
weeks, which caused imbalance and pain in her body. While Dr. Chang opined that the injury was
a contributing factor to her fibromyalgia, he did not explain with rationale how the employment
injury and subsequent treatment would have physiologically caused the diagnosed conditions. The
10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013); see
L.C., Docket No. 19-1301 (issued January 29, 2020); R.D., Docket No. 18-1551 (issued March 1, 2019).
11

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

12

See A.P., Docket No. 19-0224 (issued July 11, 2019); K.W., Docket No. 10-0098 (issued September 10, 2010).

6

need for a rationalized medical opinion was particularly important because appellant had
preexisting arthritis and fibromyalgia conditions.13 The Board, therefore, finds that his reports are
insufficient to establish appellant’s claim.
Appellant submitted several radiology reports dated October 19 and November 16, 2018,
June 6 and August 7, 2019. The Board has held that diagnostic tests, standing alone, lack probative
value on the issue of causal relationship as they do not address the relationship between the
accepted employment factors and a diagnosed condition. 14 For this reason, the above- mentioned
radiology reports are insufficient to meet appellant’s burden of proof.
As there is no rationalized medical evidence of record establishing that appellant’s
diagnosed right foot conditions were causally related to the accepted employment incident,
appellant has not met her burden of proof to establish that the diagnosed condition was causally
related to the accepted October 19, 2018 employment incident.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her right
foot conditions were causally related to the accepted October 19, 2018 employment incident.

13

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013).
J.G., Docket No. 20-0009 (issued September 28, 2020). See also R.D., Docket No. 18-1551 (issued March 1, 2019).
14

See W.M., Docket No. 19-1853 (issued May 13, 2020); L.F., Docket No. 19-1905 (issued April 10, 2020).

7

ORDER
IT IS HEREBY ORDERED THAT the August 21, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 22, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

8

